Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 12/31/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. (US 2004/0146172 A1) in view of Kasic et al. (US 2003/0065244 A1) in view of Bouvier (US 2008/0000715 A1)
Regarding claim 1, Goswami discloses a wearable speaker system (¶ 0031, Figs. 7-8) 
a bellows tube (14) that holds a weight member inside (e.g., Fig. 4: 124, which inherently has weight); and
a speaker unit (e.g., Fig. 4: 122) where a space inside the speaker unit and a space inside the bellows tube (14) communicate with each other (Fig. 4),



one or more fixing portions (adhesive) for fixing the weight member are provided 
Goswami is not relied upon to disclose 
the wearable speaker system provided with an enclosure, comprising:
wherein the bellows tube is accommodated in the enclosure, and both end portions of the bellows tube are fixed to the enclosure.
In a similar field of endeavor, Kasic discloses wherein a bellows tube (33) is accommodated in an enclosure (35), and both end portions of the bellows tube are fixed to the enclosure (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an enclosure, wherein the bellows tube of Goswami is accommodated in the enclosure, and both end portions of the bellows tube are fixed to the enclosure, based on the teachings of Kasic,
the motivation being to protect the bellows tube from bodily fluids (Kasic - ¶ 0052).
Goswami-Kasic is not relied upon to disclose 
an opening portion is provided in the weight member in an axial direction, and a duct tube that is tube-shaped passes through the opening portion, and
on a side face of the duct tube in a radial direction.
In a similar field of endeavor of speakers for use in portable media players (Goswami - ¶ 0036: internal audio source 30 indicates a portable media player) (Bouvier - ¶ 0012), Bouvier discloses
the weight member (Fig. 3: 100, 200, and 400 excluding rear end 420) has a cylindrical shape (see Fig. 2),
an opening portion (210 of 200 forms an open rear end, ¶ 0027) is provided in the weight member in an axial direction (along speaker axis), and a duct tube (300) that is tube-shaped (see Fig. 2) passes through the opening portion (see Fig. 1), and
one or more fixing portions (Fig. 3: 420) for fixing the weight member (Fig. 1: weight member (i.e. 100, 200, and 400 excluding 420) and duct tube 300 are fixed relative to each other via fixing portion 420) are provided on a side face (330) of the duct tube (300) in a radial direction (see Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the speaker 124 (i.e. weight member) of Goswami with the speaker 10 of Bouvier,
which would result in
the weight member (10 of Bouvier) has a cylindrical shape (as already discussed above with respect to Bouvier), and is held inside of the bellows tube (of Goswami) with a side face of the weight member and an inner face of the bellows tube coming into contact (i.e. the same way the speaker 124 of Goswami was held in the bellows tube),

one or more fixing portions for fixing the weight member are provided on a side face of the duct tube in a radial direction (as already discussed above with respect to Bouvier),
the motivation being to perform the simple substitution of one speaker for use in a portable media player for another to obtain predictable results of a speaker for use in a portable media player (Goswami - ¶ 0036: internal audio source 30 indicates a portable media player) (Bouvier - ¶ 0012). See MPEP § 2143(B).

Allowable Subject Matter
Claim 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 3 and 5, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.
Claim 4, 6, 7 is/are dependent upon base claims having allowable subject matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 rejected over Goswami and Kasic have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant’s arguments, see Remarks: pages 4-8, filed 12/31/2020, with respect to the prior art rejection over Sciarra and the prior art rejection over Minoda in view of Kasic have been fully considered and are persuasive.  The prior art rejection over Sciarra and the prior art rejection over Minoda in view of Kasic has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687